Citation Nr: 1448178	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claims for posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for acquired psychiatric disorders, claimed as posttraumatic stress disorder (PTSD), depression, and memory loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, June 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for hypertension and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating decision initially denied service connection for PTSD and depression.

2.  The Veteran did not appeal the October 2002 rating decision or submit new and material evidence within one year of its mailing.

3.  An unappealed May 2009 rating decision denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD and depression.

4.  Additional evidence received within one year of the date of mailing of the May 2009 rating decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for PTSD and depression.

5.  An acquired psychiatric disorder, including PTSD, depression, and memory loss is related to the Veteran's active service.

6.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent.

7.  The Veteran has not been diagnosed with Parkinson's disease, and his hand tremors were not caused or aggravated by active service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied service connection for PTSD and depression, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the service connection claim for PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.   The criteria for service connection for acquired psychiatric disorder, including PTSD, depression, and memory loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters sent to the Veteran in August 2010 and June 2011 provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  These letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.

The duty to assist also includes providing a VA examination when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

An adequate VA examination was performed in February 2011 concerning the Veteran's claim for Parkinson's disease.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Veteran's medical history and the clinical findings made on examination, and the opinion provided is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

The Board notes that the February 2011 VA examination report does not indicate whether or not the claims file was reviewed.  Nevertheless, the mere fact that the examiner did not specify whether the claims file was reviewed did not compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); D'Aries, 22 Vet. App. at 106 (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history)); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render exam inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In this case, the examiner clearly had access to and reviewed the Veteran's VA treatment records, as the examiner directly quoted from the January 2011 VA treatment record in which a treating clinician found that the Veteran's tremors were not manifestations of Parkinson's disease.  There are no private treatment records in the file and the service treatment records are silent for tremors, Parkinson's disease, or a neurological condition.  Thus, it is apparent that a review of such records would not alter the examiner's conclusion.  Moreover, a review of the claims file also would not alter the examiner's clinical findings made on examination of the Veteran.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  The other documents in the file contain no information regarding the Veteran's tremors or Parkinson's disease, and thus are not relevant.  The Veteran's assertion that he has tremors in written lay statements was already considered by the examiner and is also reflected in the January 2011 VA treatment record cited by the examiner.  Accordingly, the Board finds that the examiner's failure to mention whether the claims file was reviewed did not compromise the adequacy of the examination and the examiner's basic finding that the Veteran does not have Parkinson's disease. 

The Board notes that a VA opinion was not obtained addressing the etiology of the Veteran's hand tremors.  An examination or opinion is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  Although the Veteran was observed to have atypical postural/resting tremors in a January 2011 VA treatment record, the clinician was unable to identify any objective underlying pathology, and noted that a psychogenic etiology could not be excluded.  In addition, there is no competent evidence or suggestion that these symptoms may be related to exposure to an herbicide agent or otherwise related to service, as discussed below.  The Veteran's only argument has been that his tremors are signs of Parkinson's disease and thus warrant service connection under the presumption for diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), which include Parkinson's disease.  As there is no other apparent possible relationship between the Veteran's tremors and in-service herbicide exposure, or any indication that they may otherwise be related to service, the third McLendon element has not been satisfied and therefore a VA opinion is not required as to the etiology of the Veteran's hand tremors.  See McLendon, 20 Vet. App. at 88; Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for Parkinson's disease, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  New and Material Evidence

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for PTSD and depression.  Although the RO reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is warranted. 

Service connection for PTSD and depression was initially denied in an October 2002 rating decision.  In an October 2002 letter the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the October 2002 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the October 2002 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the October 2002 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Veteran's December 2008 petition to reopen the claim of service connection for PTSD and depression was denied in a May 2009 rating decision.  In a May 2009 letter the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25.  He did not initiate appellate review by submitting a NOD.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  However, new and material evidence was received within one year of the date of mailing of the May 2009 rating decision, as explained below.  See 38 C.F.R. § 3.156(b); Young, supra.  Thus, the claim is reopened, and the May 2009 rating decision is not final.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for PTSD and depression was denied in the May 2009 rating decision because the RO found that the evidence did not establish a current diagnosis.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that there must be a current disability in order to establish service connection).  The evidence of record at the time of the May 2009 rating decision did not contain a diagnosis related to any acquired psychiatric disorder.  In this regard, while the VA treatment records showed a November 2006 assessment of PTSD by a nurse practitioner apparently based on the Veteran's report that he had this disorder, there were no clinical findings of PTSD by a mental health professional, and a January 2007 PTSD screening test was negative.  

Since the May 2009 rating decision was issued, a March 2010 VA treatment record shows that the Veteran tested positive for PTSD on a screening test.  This evidence is new as there were no positive screen tests or other objective medical evidence of PTSD previously of record.  In addition, this evidence is material because it supports a current diagnosis, an element of service connection not previously established.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.304(f).  A diagnosis of PTSD and depression was subsequently confirmed in an August 2010 VA treatment record.  Therefore, the Board finds that new and material evidence has been submitted to reopen the claim.  38 C.F.R. § 3.156.  Moreover, the May 2009 rating decision is not final since new and material evidence was received within one year of the decision's date of mailing.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466.  Thus, the appeal of the claim for PTSD and depression stems from the Veteran's December 2008 petition to reopen.  See id.

III.  Service Connection

Parkinson's disease 

The Veteran claims entitlement to service connection for Parkinson's disease.  As reflected in his July 2010 claim, the Veteran contends that he has Parkinson's disease as a result of herbicide exposure.  For the following reasons, the Board finds that entitlement to service connection for Parkinson's disease is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including Parkinson's disease ("paralysis agitans"), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the VA-defined chronic diseases under § 3.309(a), including Parkinson's disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

Certain diseases, including Parkinson's disease, associated with exposure to an herbicide agent during active service will be presumed to have been incurred in service as a result of such exposure, even if there is no evidence of the disease at the time of service, provided that herbicide exposure is established.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's DD Form 214 shows he served in Vietnam during the Vietnam Era, therefore, exposure to an herbicide agent such as Agent Orange is established under the presumption.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

However, the Board finds that a current diagnosis of Parkinson's disease has not been established.  Although the VA treatment records show that the Veteran experiences tremors in both hands, a January 2011 VA treatment record reflects that a treating neurologist examined the Veteran and found that he had atypical postural/resting tremors, but determined that there was "no evidence of PD [Parkinson's disease]."  The neurologist also observed that a psychogenic etiology for the hand tremors could not be excluded.  

Further, the February 2011 VA examination report states that the Veteran does not have and has never been diagnosed with Parkinson's disease.  In this regard, the examiner found on examination of the Veteran that he showed no physical or mental manifestations of either the disease or its treatment, such as stooped posture, balance impairment, speech changes, cognitive impairment, loss of sense of smell, or difficulty chewing/swallowing.  The examiner also reviewed the Veteran's medical history and treatment records, and found no diagnosis or evidence of Parkinson's disease, citing to the January 2011 VA treatment record discussed in the preceding paragraph. 

The February 2011 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination and as reflected in the treatment records, and is supported by a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The Board has considered the Veteran's statements asserting that he has Parkinson's disease.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether he has Parkinson's disease, since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported assertion that he has Parkinson's disease, by itself, lacks probative value.  See id.  

Moreover, the Veteran's statements are outweighed by the findings to the contrary in the February 2011 VA examination report, as the examiner is a medical professional who examined the Veteran, considered his statements and the pertinent evidence of record, and found against a diagnosis of Parkinson's disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of Parkinson's disease.  In the absence of a current diagnosis of Parkinson's disease, service connection cannot be established as a matter of law.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

The Veteran has not argued that his hand tremors may otherwise be related to service.  His only contention is that they are a manifestation of Parkinson's disease, and therefore that a presumption of service connection on the basis of herbicide exposure is warranted.  See 38 C.F.R. § 3.309(e).  This theory has been discounted.  Further, there is no indication that his hand tremors are related to in-service exposure to herbicides or to any other in-service disease, injury, or event.  The STRs do not mention tremors or a neurological condition, and the January 2011 VA treatment record reflects that they had been present for the past three years, or since around 2008, according to the Veteran's reported history.  This long period of several decades between the Veteran's service and the initial onset of tremors weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Accordingly, a nexus to service is not established, and therefore the third service connection element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  Consequently, service connection is not warranted under 38 C.F.R. § 3.303(a).  See id.; Walker, 708 F.3d at 1338.  

Service connection is also not warranted based on a chronicity in service or a continuity of symptoms after service, or on the basis of a chronic disease that manifests to a compensable degree within one year of separation, since the Veteran's hand tremors did not first manifest until many years after service.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for Parkinson's disease is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Acquired psychiatric disorder

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304(f)(3).  'Fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Here, the Veteran claims that he has PTSD as a result of experiencing nightly rocket and mortar fire in Vietnam.  His described stressor is consistent with the places, types, and circumstances his service.  See 38 C.F.R. § 3.304(f)(3).  

In August 2010, the Veteran underwent a mental health consultation with his treating VA psychologist.  He described the nightly rocket and mortar attacks in Vietnam.  The psychologist took a detailed history from the Veteran and conducted a mental status examination.  She diagnosed PTSD and a major depressive disorder.  

A VA PTSD examination was conducted in November 2011.  The November 2011 VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner also concluded that the Veteran's depression was less likely than not incurred in service or caused by the claimed in-service injury, event or illness.  However, in explanation, the examiner stated that the Veteran's depression has "some elements or a small portion related to his military service" but that other factors also contributed.  

After review of the above evidence, including the two, conflicting VA medical opinions, the Board concludes that there is at least a state of equipoise regarding whether the Veteran's PTSD and major depressive disorder relates to his in-service stressor.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD, depression, and memory loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

New and material evidence has been submitted to reopen the service connection claim for PTSD and depression. 

Entitlement to service connection for PTSD, depression, and memory loss is granted.

Entitlement to service connection for Parkinson's disease is denied.


REMAND

While the Board sincerely regrets the delay, the service connection claims for hypertension and ischemic heart disease must be remanded for further development to make an informed decision, and to afford them every due consideration.

I.  Hypertension

A VA opinion is necessary to address the likelihood that the Veteran's hypertension is the result of exposure to herbicides such as Agent Orange, as the Veteran contends.  Hypertension is not one of the diseases that are presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) found that there was "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (April 11, 2014) (hereinafter Update 2012); see also 38 U.S.C.A. § 1116(b).  The category "limited or suggestive evidence of an association" means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  NAS's findings as to hypertension are sufficient to satisfy the "low threshold" of whether a current disability may be related to service to warrant an examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  Importantly, although presumptive service connection for hypertension may not be available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Thus, this claim must be remanded for a VA opinion to address the likelihood that the Veteran's hypertension may be related to Agent Orange exposure.  The clinician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl, supra; cf. Update, 77 Fed. Reg. at 47924 (observing that the Secretary's determination that a positive association does not exist between a given disease and Agent Orange exposure to warrant a presumption does not preclude VA from granting service connection).  Rather, the clinician must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner.  See Polovick, 23 Vet. App. at 55.  The clinician must provide a complete explanation in support of the opinion.

In addition, the Veteran has reported that he was told that he had hypertension during his imprisonment at the Department of Corrections (DOC).  His treatment records from the DOC should be obtained on remand.  

II.  Ischemic Heart Disease

The Veteran claims that he has ischemic heart disease as a result of herbicide exposure during his service in Vietnam.  Ischemic heart disease is on the list of diseases for which a presumption of service connection based on Agent Orange exposure has been established.  38 C.F.R. § 3.309(e).

Additional VA treatment records must be obtained to aid the Board's determination as to whether the Veteran has ischemic heart disease.  The September 2012 statement of the case references the results of an electrocardiogram (EKG) performed by VA in late November 2010.  The VA treatment records in the file do not include the results of that EKG.  As the Veteran seems to have sought out treatment that may be related to heart disease, the missing VA treatment records can have a potentially significant impact on the Board's ability to accurately and fairly evaluate his ischemic heart disease claim.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under the VCAA, it is the responsibility of VA to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's outstanding VA treatment records from the Orlando VA Medical Center dated between November 2010 and January 2011, including the November 2010 EKG report, and from June 2011 forward, and associate them with the claims file (preferably the Virtual File).

2. Make arrangements to obtain the Veteran' complete medical records from the Department of Corrections.

3. Next, obtain a VA medical nexus opinion as to whether the Veteran's hypertension is at least as likely as not (to at least a 50:50 degree of probability) a result of exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for an examination unless deemed necessary by the clinician in order to render the opinion.

The evaluating clinician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between the Veteran's hypertension and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner.  

The examiner's opinion must be supported by a complete explanation. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

5. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


